UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 31, 2014 XTRALINK ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 000-54508 27-3187919 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 245 East Liberty Street, Suite 200, Reno, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 1-702-637-6144 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 2 Item 1.01 Entry into a Material Definitive Agreement The Company currently holds a license for proprietary oxygen enriched water technology and has established a sub-licensor arrangement and potential joint venture partnership. The Company intends to expand its scope of business to shale oil exploration in Peru. Licensing Operations: On December 31, 2014, the Company’s licensor, Oxford International Inc. (“Oxford”) granted a courtesy extension to extend the commencement date of bottled water operations from December 31, 2014 to August 31, 2015. The Company in turn has granted a courtesy extension to its sub licensor, Lumut Technologies Inc. (“Lumut”) to extend the commencement date of bottled water operations from December 31, 2014 to August 31, 2015. All amounts due to Oxford under various extension agreements have been paid in full. Amounts owed under various extension agreements with Lumut are in arrears. Lumut intends on settling all amounts owed and raise the necessary funding to establish operations prior to August 31, 2015.
